                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE

     IN RE:                                                    )
                                                               )
     JAMES WHITFIELD LIVINGSTON,                               )          CASE NO. 20-03559-MH3-7
                                                               )
                              Debtor                           )

                        ORDER APPROVING OBJECTION THE DISTRIBUTION
                            OF ESTATE FUNDS TO CERTAIN CLAIM(S)

             This matter is before the court upon the trustee’s objection to the payment of estate funds to
 certain creditors. It appearing to the court that the trustee has provided notice of his objection
 pursuant to LR 3007-1, and no responses have been filed to the trustee’s objection, and for other
 cause to the court shown;
             IT IS HEREBY ORDERED that the claims listed below are hereby either REDUCED,
 DISALLOWED, or otherwise determined NOT to be entitled to any distribution from the
 bankruptcy estate funds:
     Claim         Claimant Name           Amount of          Basis for Objection and/or Recommended
      No.                                   Claim                            Disposition
 2            BB&T NOW TRUST
              PO Box 1847                  $19,566.67
              Wilson NC 27894
                                                        Secured Claim; Allowed as Secured, but the Collateral
 5            FARM CREDIT MID-             $63,554.74   was not administered by the trustee. The claimant shall
              AMERICA, FLCA                             not receive any distribution from the bankruptcy estate.
              100 Nevada Avenue
              Greeneville TN 37745

 15           PNC EQUIPMENT                $34,165.05
              FINANCE LLC
              655 Business Center
              Horsham PA 19044
             This order was signed and entered electronically as indicated at the top of the first page.

 APPROVED FOR ENTRY:
 /s/ Robert H. Waldschmidt
 ROBERT H. WALDSCHMIDT, Trustee
 P.O. Box 2828
 Brentwood, TN 37024-2828
 (615) 468-1020; (615) 259-2179 fax
 rhw@rhwlawoffice.com
Case 3:20-bk-03559            Doc 193     Filed 08/25/21 Entered 08/25/21 09:44:41                   Desc Main
                                         Document      Page 1 of 1
